Case 1:20-cv-02280-RRM-CLP Document 5 Filed 07/08/20 Page 1 of 2 PageID #: 30




Daniel Sadeh, Esq.
HALPER SADEH LLP
375 Park Avenue, Suite 2607
New York, NY 10152
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK

    ERIC WOLFE,                                    Case No: 1:20-cv-02280-RRM-CLP

         Plaintiff,
                                                   NOTICE OF VOLUNTARY DISMISSAL
         v.                                        PURSUANT TO FED. R. CIV. P.
                                                   41(a)(1)(A)(i)
    STEMLINE THERAPEUTICS, INC.
    RON BENTSUR, IVAN BERGSTEIN,
    DARREN CLINE, ALAN FORMAN,
    DANIEL HUME, MARK SARD, and
    KENNETH ZUERBLIS,

         Defendants.


       PLEASE TAKE NOTICE that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure, Plaintiff Eric Wolfe hereby voluntarily dismisses the above-captioned action as

moot. Defendants have not served an answer or a motion for summary judgment.

Dated: July 8, 2020                                 Respectfully submitted,

                                                    HALPER SADEH LLP

                                                    By: /s/ Daniel Sadeh
                                                    Daniel Sadeh, Esq.
                                                    375 Park Avenue, Suite 2607
                                                    New York, NY 10152
                                                    Telephone: (212) 763-0060
                                                    Facsimile: (646) 776-2600
                                                    Email: sadeh@halpersadeh.com

                                                    Counsel for Plaintiff

                                               1
Case 1:20-cv-02280-RRM-CLP Document 5 Filed 07/08/20 Page 2 of 2 PageID #: 31




                                CERTIFICATE OF SERVICE

        I, Daniel Sadeh, hereby certify that on July 8, 2020, a true and correct copy of the annexed
NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)
was served in accordance with the Federal Rules of Civil Procedure with the Clerk of the Court
using the CM/ECF system, which will send a notification of such filing to all parties with an email
address of record who have appeared and consented to electronic service in this action.


Dated: July 8, 2020                                  /s/ Daniel Sadeh
                                                     Daniel Sadeh




                                                2
